
	

113 HR 5407 IH: TIP Act of 2014
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5407
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Attorney General to conduct a study on the cost of the purchase and use of body
			 cameras by State and local law enforcement agencies, and to require law
			 enforcement agencies to purchase and use body cameras as a condition on
			 the receipt of Federal funding, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Transparency in Policing Act of 2014 or the TIP Act of 2014.
		2.Study on the cost of the purchase and use of body cameras by law enforcement agencies
			(a)StudyThe Attorney General shall conduct a study on the cost to State and local law enforcement agencies
			 of purchasing and using body cameras.
			(b)ReportNot later than 90 days after the date of the enactment of this Act, the Attorney General shall
			 submit to Congress a report that contains the results of the study
			 conducted under subsection (a).
			3.Requirement for law enforcement agencies to purchase and use body cameras
			(a)In generalBeginning on the date that is 90 days after the date of the enactment of this Act, a State or local
			 law enforcement agency that receives Federal funds from a grant program
			 carried out by the Department of Justice shall, as a condition of receipt
			 of such funds, purchase body cameras for use by the law enforcement
			 officers employed by that law enforcement agency.
			(b)Rulemaking authorityThe Attorney General shall make rules to implement the requirement under subsection (a).
			(c)WaiverThe Attorney General may waive the requirement under subsection (a) for a law enforcement agency if
			 the Attorney General determines that compliance with such requirement
			 would create a hardship for the law enforcement agency.
			
